Citation Nr: 1741122	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-08 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for hypertension (previously evaluated as high blood pressure).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:  Disabled American Veterans 


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served in the Army Reserves from July 1987 to November 1987, from March 2001 to October 2001, and from April 2002 to April 2005, and the National Guard from April 2007 to April 2008.

These matters come to the Board of Veterans Appeals (Board) on appeal from January 2011 and September 2011 rating decisions issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Evidence has been received subsequent to the last adjudication of the claims by the Agency of Original Jurisdiction (AOJ).  However in the August 2017 Appellate Brief, the Veteran, through his representative, waived initial AOJ review of that evidence.  The Board may consider the appeal.  See 38 C.F.R. §  20.1304(c) (2016).

In March 2013, the Veteran filed a VA Form 9/substantive appeal perfecting his appeal regarding the issues of entitlement to (1) an increased rating for service-connected brain transient ischemic attacks, also claimed as cerebrovascular accident, heart condition, and syncope disability; (2) an increased rating for service-connected insomnia, claimed as psychiatric disorder; and (3) an increased rating for service-connected actinic keratosis.  At present, these issues have not been certified by the AOJ to the Board for appellate disposition.  When those appeals are certified to the Board for appellate review and the record is transferred to the Board, the Veteran and his representative will be notified in writing of the certification and transfer, and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a) (2016).  As this has not yet been done, the Board declines to take any further action on these issues.  This delay, while regrettable, is necessary to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103 (2016); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir.2009)).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDING OF FACT

The Veteran's hypertension is manifested by diastolic pressure that is, on average, 100 or less, and systolic pressure that is, on average, 160 or less, and requires continuous medication for control.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the service-connected hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159.

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board.").  Thus, the Board need not discuss any potential issues in this regard.

Regarding the duty to assist, all development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384, 391 (1993).  The Veteran's claims file contains his DD form 2014, private treatment records, and VA treatment records.  While these medical records primarily cover the period of time from 2010 to 2011, there is no indication in the record that the Veteran has been seen on a continual basis since for his hypertension.  Thus, the Board finds that the record contains all of the relevant documentary evidence necessary to adjudicate the claim.  

The Veteran was afforded VA examinations in October 2011 and February 2013 to assess the severity of his hypertension.  The VA examinations obtained are adequate because they were performed by medical professionals, included a thorough examination, as well as reported findings pertinent to the rating criteria.  In the August 2017 Appellate Brief, the Veteran' representative requested that if the Board was unable to grant the increased rating for hypertension, that this matter be remanded, claiming the last VA examination was over 53 months old and that pursuant to case law, that VA examination was "too old to adequately evaluate hypertension."  The Board notes, however, that there is no indication in the record that the Veteran's hypertension has increased in severity or worsened since February 2013; rather, the Veteran's representative has asserted that the 2013 VA examination is inadequate merely because of the passage of time.  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate.  See VAOPGCPREC 11-95 (1995) (the mere passage of time, absent worsening, does not require a new examination).  Therefore, the Board declines to request a new VA examination as there is no clinical evidence since February 2013 suggesting that the Veteran's hypertension has worsened.  Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that a new examination is required when there is evidence that the subject disability has worsened).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. § 7104(d)(1) (West 2014); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 4.1, 4.3, 4.7, 4.15, 4.16, 4.18, 4.104, Diagnostic Code 7101) have been previously provided to the Veteran in the February 2013 and August 2013 statements of the case, and will not be repeated here, unless deemed appropriate to do so by the Board.  With these procedural considerations addressed, the Board now turns to analyzing and adjudicating the merits of the claim.

The Veteran contends that he is entitled to a rating in excess of 10 percent for his hypertension.  The Veteran's medical records do not show diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  

The Veteran has been afforded two VA examinations to assist in assessing the severity of his hypertension.  In October 2011, his blood pressure levels were 128/91, 123/89, and 116/87.  It was recorded that the Veteran was taking Atenolol and Hydrochlorothiazide daily for treatment of his hypertension.   In February 2013,  his blood pressure levels were 132/87, recorded three times.  The Veteran was recorded as taking Aspirin, Atenolol, Gemfibroxil, Hydrochlorothiazide, and Rosuvastatin daily for treatment of his hypertension.  The Veteran's VA and private treatment records also consistently show diastolic pressure well below 110 and systolic pressure well below 200.  

The Board has also reviewed alternative diagnostic codes and finds that none are applicable.  Therefore, an increased rating cannot be assigned under any alternative cardiovascular diagnostic codes.  38 C.F.R. § 4.104, Diagnostic Codes 7000-7020, 7110-7122 (2016).

Accordingly, because the evidence does not show that the Veteran has diastolic pressure that is predominantly 110 or more or systolic pressure that is predominantly 200 or more, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for any period on appeal.    In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a disability rating in excess of 10 percent for hypertension is denied.  


REMAND

As noted in the introduction, the Veteran has a number of pending claims before the AOJ that have yet to be certified to the Board.  According to the electronic Veterans Appeals Control and Locator System (VACOLS), the AOJ is still in the process of obtaining evidentiary development for these claims.  

Because any decision with respect to the claims still pending before the AOJ may affect the Veteran's claim for a TDIU, it is inextricably intertwined with those claims still pending before the AOJ, and the claims should be considered together (here, successively).  Harris v. Derwinski, 1 Vet. App. 180 (1991) (claims "are inextricably linked together" where a favorable decision on one "could have a significant impact" the other).  This is particularly true, as a decision on the increased rating claims may potentially result in an increased total combined disability rating sufficient to reach the 70 percent threshold necessary for schedular TDIU consideration.  See 38 C.F.R. § 4.16 (2016).  As the Veteran's claim for a TDIU should be considered following the adjudication of the above-noted claims still pending at the AOJ, it follows that any Board action on the TDIU claim, at this juncture, would be premature.  Appellate disposition of the TDIU claim is appropriate only after the AOJ has adjudicated and certified the pending increased rating claims; hence, a remand is warranted.

Furthermore, although the record includes the reports of multiple VA examinations for the Veteran's service-connected disabilities, the Board finds that further examination and a medical opinion is necessary to clearly address the functional effects of the individual and combined effects of his service-connected disabilities, and their impact on his activities of daily living, to include employment, to resolve the claim for a TDIU.

The Board notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 Fed.3d 1350, 1354   (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), further medical findings as to the functional effects of the Veteran's individual, and combined, service-connected disabilities would be helpful in resolving his claim for a TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Continue any necessary development for the claims currently pending before the AOJ.  Once all development is accomplished, readjudicate all claims still pending before the AOJ.  If any benefit sought is not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and allow a reasonable amount of time for response before returning the matters to the Board for further appellate review.

2.  Thereafter, schedule the Veteran for a VA examination to assess the current severity of his service connected disabilities.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to each examiner, and the examination report must include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings should be reported in detail. 

The examiner is requested to describe the functional effects of the Veteran's service-connected disabilities on his activities of daily living, to include employment.  Specifically, the examiner should provide comment as to the functional effects of each service-connected disability, as well as the combined functional effects of all service-connected disabilities on the Veteran's ability to perform the mental and/or physical acts required for gainful employment.

All examination findings, along with complete, clearly-state rationale for the conclusions reached, must be provided.

3.	Then, readjudicate the Veteran's claim for a TDIU in in light of all pertinent evidence and legal authority.  If the TDIU claim remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case and allow a reasonable amount of time for response before returning the matters to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals
 
Department of Veterans Affairs


